         Case 4:20-cv-02405 Document 24 Filed on 12/22/20 in TXSD Page 1 of 6
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                  December 22, 2020
                                     IN THE UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                                     FOR THE SOUTHERN DISTRICT OF TEXAS
                                              HOUSTON DIVISION

MT. HAWLEY INSURANCE                                        §
COMPANY, et al.,                                            §
     Plaintiffs,                                            §
                                                            §
v.                                                          §    CIVIL ACTION NO. H-20-2405
                                                            §
HARRODS EASTBELT, LTD.,                                     §
    Defendant.                                              §

                                                   MEMORANDUM AND ORDER

            Defendant Harrods Eastbelt, Ltd. (“Insured”) has invoked the appraisal

provision in a policy issued by Plaintiffs Mt. Hawley Insurance Company and

Renaissance Re Syndicate 1458 Lloyd’s (collectively, “Insurer”). Insurer asks the

Court to require the appraisers to use a specific format for the appraisal, and to select

an umpire. The parties have submitted briefing [Docs. # 20, # 21, # 22, and # 23] on

these two issues. Having reviewed the record and applicable Texas Supreme Court

authority, the Court declines to require an appraisal format beyond that required by

the Policy. The Court denies as premature the request to select an umpire.

I.          BACKGROUND

            Insured is the named insured under a Commercial Property Policy issued by

Insurer, policy number MPC0500129 (the “Policy”). The Policy covers three

buildings located in Channelview, Texas (the “Property”). Insured filed a claim under

P:\ORDERS\1-2020\2405Appraisal.wpd   201222.0814
         Case 4:20-cv-02405 Document 24 Filed on 12/22/20 in TXSD Page 2 of 6




the Policy, claiming damage to the Property during Tropical Storm Imelda. Insurer

hired an adjuster and engineer to inspect the Property. Insurer’s inspectors stated that

there was “no covered damage to the roofs of the buildings and no wind-created

openings to their exteriors.” Insurer’s Opening Brief [Doc. # 21], p. 1. Insurer’s

inspectors stated that “the interior leaks were caused by long-term weathering and

deterioration of the roofing membrane, wear and tear, age-related deterioration,

ponding, and long-term leaks, all of which are excluded” under the Policy. Id. at 1-2.

            On May 28, 2020, Insured properly invoked the appraisal provision in the

Policy. The appraisal provision states, in relevant part, that each party selects an

appraiser, and the “two appraisers will select an umpire. If they cannot agree, either

may request that selection be made by a judge of a court having jurisdiction.” See

Policy [Doc. # 19-1], ECF p. 17. The appraisal provision states further that the

“appraisers will state separately the value of the property and amount of loss. If they

fail to agree, they will submit their differences to the umpire.” Id. Notwithstanding

any appraisal, Insurer retains the right to deny Insured’s claim. See id. at ECF p. 18.

II.         SCOPE AND FORM OF APPRAISAL

            Insurer asks the Court to require the appraisers to “state the amount of loss

separately for each portion of the property in dispute and for each major building

component (for example, roofs, exterior walls and windows, interior water damage,


P:\ORDERS\1-2020\2405Appraisal.wpd   201222.0814   2
         Case 4:20-cv-02405 Document 24 Filed on 12/22/20 in TXSD Page 3 of 6




etc.).” Insurer’s Opening Brief, p. 2. This is beyond the Policy requirement that the

appraisers “state separately the value of the property and amount of loss.”

            In support of its request, Insurer cites State Farm Lloyds v. Johnson, 290

S.W.3d 886 (Tex. 2009). The Johnson case does not support Insurer’s request. As

a factual matter, the insurer in Johnson determined that some of the roof’s shingles

were hail-damaged, but others were not.1 See Johnson, 290 S.W.3d at 887. In this

case, however, Insurer takes the position that there is no covered damage to the

Property, obviating the need to distinguish between damage that is covered and

damage that is not covered under the Policy.

            Additionally, the issue before the Texas Supreme Court in Johnson was whether

to compel the insurer to participate in the appraisal process, not the form of the

appraisal process. See id. at 888. The Supreme Court held that the insurer was

required to participate in the appraisal process, with any issues being resolved after

the process was complete. See id. at 895.

            Most importantly, the Texas Supreme Court emphasized the propriety of

avoiding judicial involvement pre-appraisal. The Texas Court noted that it had “never



1
            The Order [Doc. # 27 in 2:19-cv-345] issued in Mt. Hawley Ins. Co. v. Doxa Enters.,
            Ltd., 2:19-cv-345 (S.D. Tex. Sept. 25, 2020) (Morales, J.), is similarly distinguishable.
            There, as in Johnson, the insurer’s adjuster found that some damage was covered and
            other damage was not. See Doxa Complaint [Doc. # 1 in 2:19-cv-345], ¶ 10.

P:\ORDERS\1-2020\2405Appraisal.wpd   201222.0814    3
         Case 4:20-cv-02405 Document 24 Filed on 12/22/20 in TXSD Page 4 of 6




 resolved a dispute about the scope of appraisal, or the meaning of ‘amount of loss.’”

Id. at 889. Therefore, the Texas court stated, “in addressing this issue for the first time

we keep in mind that appraisals have apparently resolved such matters for many years

without our aid.” Id. “Allowing litigation about the scope of appraisal before the

appraisal takes place would mark a dramatic change in Texas insurance practice, and

surely encourage much more of the same.” Id. at 894. Where, as here, the insurer

“denies coverage, appraisers can still set the amount of loss in case the insurer turns

out to be wrong.” Id. “Litigating the scope of appraisal is wasteful and unnecessary

if the appraisal itself can settle this controversy.” Id. at 895. Indeed, “even if an

appraisal award is flawed, that can be easily remedied by disregarding it later.” Id.

Unless the “amount of loss” will never be in issue, “appraisals should generally go

forward without preemptive intervention by the courts.” Id.

            The Policy requires the appraisers to “state separately the value of the property

and the amount of loss.” See Policy [Doc. # 19-1] at ECF p. 17. The Court declines

to require the appraisers to use any specific form or software not required by the

Policy. Clearly, the appraisers may decide to use a form that enables them to “state

separately the value of the property and the amount of loss” is a more useful manner.

The Court does not, however, require them to do so.




P:\ORDERS\1-2020\2405Appraisal.wpd   201222.0814   4
         Case 4:20-cv-02405 Document 24 Filed on 12/22/20 in TXSD Page 5 of 6




III.        UMPIRE

            The Policy states unequivocally that if the two appraisers cannot agree, “either

may request that [the selection of an umpire] be made by a judge of a court having

jurisdiction.” See id. In this case, it remains unclear that the two appraisers have

declared that they cannot agree on the selection of an umpire. Moreover, neither

appraiser has requested that this Court select the umpire. As a result, Insurer’s request

for the Court to select an umpire is premature.

IV.         CONCLUSION AND ORDER

            For the reasons stated above, the Court enforces the appraisal provision of the

Policy as written. Therefore, it is hereby

            ORDERED that the appraisers “will state separately the value of the property

and the amount of loss.” It is further

            ORDERED that if the appraisers cannot agree on an umpire, either appraiser

may request that the selection of the umpire be made by this Court. It is further

            ORDERED that this case is ABATED AND ADMINISTRATIVELY

CLOSED pending completion of the appraisal process.                   This abatement and

administrative closing do not preclude either appraiser from asking this Court to select

an umpire.




P:\ORDERS\1-2020\2405Appraisal.wpd   201222.0814   5
         Case 4:20-cv-02405 Document 24 Filed on 12/22/20 in TXSD Page 6 of 6




            SIGNED at Houston, Texas, this 22nd day of December, 2020.




                                                            NAN Y F. ATLAS
                                                   SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\1-2020\2405Appraisal.wpd   201222.0814    6
